Case 20-50527-LSS   Doc 49-1   Filed 03/22/20   Page 1 of 5




              EXHIBIT A
                                                                                                                 JSZV.
                                 Case 20-50527-LSS            Doc 49-1      Filed 03/22/20       Page 2 of 5


      INIV                             INSURANCE COMPANY OF NORTH AMERICA, PHIUU)ELPHIArPENNS¥LVANlA



                                          —
        Attached to and hereby made a part of
   Certificate of Excess insurance No XCP 144961                                                DECLARATIONS


Item 1.
                                               Regional and All Local Councils ,
          —
Nome of        Boy Scouts of          America? National
insured        including all Scout Officials thereof and et al per supplemental
               information on file with the Company and as more fully described in

          —
Item 2.        Endorsement hereto
Address
               1325 Walnut Hill Lane
               Irving, Texas 75062-1296

          Item 3. Certificate Term
                                      —   From:
                                          To:
                                                  November 17, 1982
                                                   January 1, 1984

                                       —
                                          12:01 A.M., standard time at the address of the insured as stated in Item 2 above.
          Item 4. Primary Insurance

                   Primary Carriers                             Policy Numbers                            Policy Periods

    Insurance Co. of North America                        Comp. Auto & Gen. Liab. #T3A                  1-1-82/83
    Insurance Co. of North America                        Employers Liability #TBA                      1-1-82/83
    Twin Cities Fire & Marine Co.                         Umbrella Liability #TBA                       1-1-82/83
    1st State Ins. Co. and                                Excess Third Party Liab. #TBA                 1-1-82/83
    H.S. Weavers at Lloyds

    and any renewals or rewrites of the above
       Item 5. Description of Primary insurance
                                                       —
               Comprehensive General Liability; Comprehensive Automobile
               Liability; Bnployers Liability; Urtbrella Liability;
               and Third Party Excess Liability as set forth in the
               Schedule of Underlying and intervening insurance on
                   file with USA.

          Item 6. Description of Excess Insurance
                                                      —
                   $25,000,000. Combined Single Limit, excess of primary
                   and $25,000,000. Combined Single Limit intervening
                   unbrella and Excess Third Party Liability coverage as
                   described.

          Item 7. Premium
                              —        $14,123.00 Flat charge for policy term November 17, 1982 to
                                       January 1, 1984.




                 No. 2-   —
          Item 6. attached hereto and made a part hereof:
                  No. 1    Nuclear Energy Liability Exclusion Endorsement (Form 101012)
                            Named Insured Endorsement


  jm 12-1-82
LC-1182 5M 6-73 PTD. IN U.S.A.
This is a certificate ofCase     insurance issued by Doc
                          excess20-50527-LSS               49-1 COMPANY
                                                      INSURANCE               OF NOeTHPage
                                                                   Filed 03/22/20            3 of 5(herein called INA)
                                                                                        AMERICA
to the  party or  parties named   in      iclarations made a part hereof (herein cr   the Insured).



A. WHEREAS, the primary carriers have issued to the                 of the Insured; (2) the insurance afforded by
   Insured policies of insurance listed in Item 4 (Primary          this certificate shall not apply to any expenses
   Insurance) of the declarations (which policies, in¬              for which insurance is provided in the primary
   cluding renewals or replacements thereof on the same             insurance; (3) where amended by endorsement
   basis, are herein called the primary insurance) which            attached hereto.
   are providing the insurance described in Item 5 (De¬       D. The premium for this certificate is the amount stated
   scription of Primary Insurance) of the declarations.          in Item 7 of the declarations and is payable upon
B. NOW, this certificate is to idemnify the Insured in           delivery of this certificate.
   accordance with the applicable insuring agreements,        E. INA shall be furnished with copies of the primary
   exclusions and conditions of the primary insurance for        insurance and all endorsements thereto which in
   excess loss as specified in Item 6 (Description of            any manner affect this excess insurance as soon as
   Excess Insurance) of the declarations.                         practicable.
C. The insurance afforded by this certificate shall follow    F. This certificate may be canceled by the Insured by               j
    that of the primary insurance except:                        surrena’er thereof to INA or any of its authorized
        ( 1 ) anything in this certificate or the primary        agents, or by mailing to INA written notice stating
                                                                 when thereafter such cancelation shall be effective,
       insurance to the contrary notwithstanding, INA
       shall not be obligated to assume charge of the            it being agreed, however, that in the event of can¬
       settlement or defense of any claim or suit brought        celation or termination of the primary insurance, this
       or proceeding instituted against the Insured, but         certificate, to the extent of such cancelation or ter¬
       INA shall have the right and be given the oppor¬          mination, shall cease to apply at the same time with¬
       tunity to associate with the Insured in the defense       out notice to the Insured. This certificate may be
       or control of any claim, suit or proceeding which         canceled by INA by mailing to the first Named Insured
       appears reasonably likely to involve INA, in which        at the address shown herein written notice stating
                                                                 when, not less than thirty (30) days thereafter, such
       event the Insured and INA shall cooperate in all
       things in the defense or control of such claim, suit      cancelation shall be effective. The mailing of notice
       or proceeding, but no obligation shall be incurred        as aforesaid shall be sufficient notice and the effective
       on behalf of INA without its consent being first          date of cancelation stated in the notice shall become
       obtained, however, in the event that the amount           the end of the term of this certificate. Delivery of
       of the excess loss becomes certain either through         such written notice either by the Insured or by INA
       trial court judgment or agreement among the In¬           shall be equivalent to mailing.
                                                                                                                              I
       sured, the claimant and INA, then, the Insured may     G. If the period of the primary insurance is not concurrent
       pay the amount of excess loss to the claimant to          with the terms of this certificate, it is agreed that for
       effect settlement and, upon submission of due proof       the purpose of determining INA's liability for loss in
       thereof, INA will indemnify the Insured for such          excess of the aggregate limits where applicable, of
       payment, or, INA will, upon request of the In¬            the primary insurance, only loss happening during the
       sured, pay such amount to the claimant on behalf          term of this certificate shall be included.



IN WITNESS WHEREOF, INSURANCE COMPANY OF NORTH AMERICA has caused this certificate to be signed by its
President and Secretary-Treasurer at Philadelphia, Pennsylvania and countersigned by a duly authorized agent of the
company.




                                                                                                                             %


                                                                                                                             fs
LC-U83-I   12/M Ptd. in U.S.A.
                                       Case 20-50527-LSS                    Doc 49-1           Filed 03/22/20              Page 4 of 5
                                       NUCLEAR                         LIABILITY EXCLUSION INDORSEMENT
                                                                                (Broad Form}

                                                                                                                    Endorsenent #1
             Named Insured


             Effective                                                                    Policy Number
                                                                                                       XCP 144961
             Issued By (Name of Insurance Company)


                         The above is required to be completed only when this endorsement is issued subsequent to the preparation of the policy.



                            This endorsement modifies such insurance as is afforded by the provisions of the policy relating to the following:



                                  ALL AUTuMCBiLE LiABiLiTY, GENERAL LiABiLiTY ANu                              jviEDiCAL KAYMEni l 5

                             INSURANCE OTHER THAN FAMILY AUTOMOBILE, SPECIAL PACKAGE AUTOMOBILE,
                          COMPREHENSIVE PERSONAL AND FARMER'S COMPREHENSIVE PERSONAL INSURANCE




        It is agreed that;
        I. The policy does not apply:
              A. Under any Liability Coverage, to bodily injury or property damage
                   (1 ) with respect to which an Insured under the policy is also an Insured under a nuclear energy liability policy issued by Nuclear Energy Liability
                         Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance Association of Canada, or would be an Insured
                         under any such policy but for its termination upon exhaustion of its limit of liability; or
                   (2) resulting from the hazardous properties of nuclear material and with respect to which (a) any person or organization is required to maintain
                          financial protection pursuant to the Atomic Energy Act of 1954, or any law amendatory thereof, or (b) the Insured is, or had this policy not
                         been issued would be. entitled to indemnity from the United States of America, or any agency thereof, under any agreement entered into by
                         the United States of America, or any agency thereof, with any person or organization.
             B Under, any Medical Payments Coverage, or under any Supplementary Payments provision relating to first aid, to expenses incurred with respect
                   to bodily injury resulting from the hazardous properties of nuclear material and arising out of the operation of a nuclear facility by any person or
                  organization.
             C. Under any Liability Coverage, to bodily injury or property damage resulting from the hazardous properties of nuclear material, if
                   ( 1 ) the nuclear material (a) is at any nuclear facility owned by, or operated by or on behalf of, an Insured or (b) has been discharged or dispersed .
                         therefrom;
                  (2) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used, processed, stored, transported or disposed of
                         by or on behalf of an Insured; or
                  (3) the bodily injury of property damage arises out of the furnishing by an Insured of services, materials, parts or equipment in connection with
                         the planning, construction, maintenance, operation or use of any nuclear facility, but if such facility is located within the United States of
                                                                                                                                                                              |
                         America, its territories or possessions or Canada, this exclusion (3) applies only to property damage to such nuclear facility and any property
                         thereat.
        II. As used in this endorsement:.
                                                                                                                                                                              f
             "hazardous properties" include radioactive, toxic or explosive properties;                                                                                       \
             "nuclear material" means source material, special nuclear material or byproduct material;
             "source material", "special nuclear material", and "byproduct material" have the meanings given them in the Atomic Energy Act of 1954 or
                                                                                                                                                                              I
             in any law amendatory thereof;
             "spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to radiation in a nuclear reactor;
             "waste" means any waste material (a) containing by-product material other than the tailings or wastes produced by the extraction or concentra¬
             tion of uranium or thorium from any ore processed primarily for its source material content, and (b) resulting from the operation by any person or
             organization of any nuclear facility included under the first two paragraphs of the definition of nuclear facility.
             "nuclear facility" means
                  la) any nuclear reactor,
                  (b) any equipment or device designed or used for (1) separating the isotopes of uranium or plutonium, (2) processing or utilizing spent fuel, or
                         (3) handling, processing or packaging waste,
                  fc) any equipment or device used for the processing, fabricating or alloying of special nuclear material if at any time the total amount of such
                         material in the custody of the Insured at the premises where such equipment or device is located consists of or contains more than 25 grams
                         of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium 235,
                  (d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of waste,
             and includes the site on which any of the foregoing is located, ail operations conducted on such site and all premises used for such operations;
             "nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting chain reaction or to contain a critical mass
             of fissionable material;
             "property damage" includes all forms of radioactive contamination of property.




             jut 12-1-82




LC- 1012a   <GL 21 1906 791 PtdmUS.A
                                 Case 20-50527-LSS                  Doc 49-1          Filed 03/22/20            Page 5 of 5


                                                                                                                                                             *



         Named Insured                                                                                    Endorsement Number
                                                                                                                                        2
         Policy Symbol     Policy Number                  Policy Period                                   Effective Date of;Endorsement                \

           XCP                  144961
         issued By (Name of Insurance Company)

  Insert the policy number. Theremainder of the information is to be completed only when this endorsement is issued Subsequent to the preparation of the policy.




                                                     Named. Insured. Endorsement
           In consideration of premiums chary ed ; it is understood and agreed
           that item 1 of the Declarations shall more fully read as follows:
           Boy Scouts of America

           National, Regional and all Local Councils including all Scout
           Officials, Professional and Non-Professional Employees, Sponsors
           and Charter Organizations, Donors and Volunteer Workers (whether
           registered or not) solely with respect to scouting activities and
           as excess over other valid and collectible insurance, Certificate
           Holders by specific request, and Leasing Dealer as respects
                                                                                                                                                                   I
                                                                                                                                                                   ■




                                                                                                                                                                   i
           automobiles leased by Boy Scouts of America,
                                                                                                                                                                   j
                                                                                                                                                                   :
                                                                                                                                                                   I




                                                                                                                                                                   I
                                                                                                                                                                   f
                                                                                                                                                                   l




                                                                                                                                                                   !




            jm 12-1-82

CC-1E15 Ptd. In US.A.

                                                                          ORIGINAL
